Citation Nr: 1502559	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-33 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.  

2.  Entitlement to service connection for headaches, to include as secondary to service-connected fibromyalgia and sinusitis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992, including receipt of the Southwest Asia Service Medal and Kuwait Liberation Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2013.  A transcript of that hearing is of record.  The VLJ kept the record open for 30 days to allow the Veteran to obtain more evidence; additional evidence has been received.  

Prior to certification of the appeal to the Board on August 29, 2013, the appellant withdrew the appeals for service connection for headaches, joint pain, fevers, night sweats, hypothyroidism, fatigue, seborrheic dermatitis/eczema, anxiety/depressive disorder, and muscle pain, denied in the November 2009 rating decision, and the appeal from a July 2011 rating decision for a higher initial rating for posttraumatic stress disorder.  As such, these matters are not for appellate consideration.

The reopened claim of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).



FINDING OF FACT

Evidence received since an unappealed January 2000 rating decision which denied service connection for headaches, to include as due to undiagnosed illness, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for headaches.  


CONCLUSIONS OF LAW

1.  A January 2000 RO decision that, in relevant part, denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

2.  The evidence added to the record since the January 2000 rating decision is new and material; the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Claim to Reopen

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen the matter of entitlement to service connection for headaches.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Rating decisions are final and binding based on evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for headaches was originally denied by a RO decision issued in January 2000; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   Thus, the Veteran's claim of service connection for headaches may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

Since the last final denial, VA has received written statements from the Veteran and his family members, private and VA treatment records, and the Veteran's hearing testimony.  These include a February 2009 statement from the Veteran that he believes his headaches are the result of exposure to pyridostigmine bromide and pesticides while in the Persian Gulf, as well as hearing testimony that he believes his headache may be caused by exposure to burning chemicals in Saudi Arabia and the Persian Gulf, his service-connected fibromyalgia, or his service-connected sinusitis.  The evidence received since the previous denial also includes an August 2013 disability benefits questionnaire diagnosing the Veteran with a headache condition, specifically tension headaches.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).

On review, the Board finds that the Veteran has submitted new and material evidence.  The record now contains evidence of a current medical condition in the August 2013 diagnosis of a headache condition, and evidence going towards the possibility of a nexus between service and the Veteran's headaches, namely hearing testimony that the Veteran believes his headaches are the result of exposure to certain chemicals or pesticides in service, or the result of his service-connected fibromyalgia or sinusitis.  The Veteran's credibility is presumed for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, this new evidence relates to unestablished facts necessary to substantiate the claim at issue, and raises a reasonable possibility of establishing the claim.  38 C.F.R. §§ 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim of entitlement to service connection for headaches is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened, and to this extent only, the appeal is granted.  


REMAND

The record does not contain a VA examination with an etiological opinion as to the Veteran's headache condition.  Upon remand, such an examination must be scheduled.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

During the November 2013 hearing, the Veteran identified several treatment providers.  Some of these records are not associated with the claims file.  Upon remand, the AOJ should attempt to obtain treatment records from private doctor M.E., identified in the hearing transcript, as well as records from the facility identified in the hearing transcript as Ready Clinic or Readiclinic from June 2011 to the present, and VA treatment records from the VA Medical Center (VAMC) in Houston and a VA treatment facility in Lubbock.  The Board notes that in November 2013 the Veteran also provided authorization to obtain records from a Dr. W. L., which he states were previously submitted to VA.  Nonetheless, as these records are not associated with the claims file, the AOJ should attempt to obtain them upon remand.  38 C.F.R. § 3.159(c).    

Accordingly, the case is REMANDED for the following action:

1.  Contact VAMC Houston and all associated outpatient facilities, to include the outpatient clinic in Lubbock, to obtain all records of VA treatment of the Veteran.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining any necessary authorizations, contact Dr. M.E., who is identified in the hearing transcript, to request treatment records related to the Veteran; contact the treatment provider identified as Ready Clinic or Readiclinic to request treatment records related to the Veteran from June 2011 to the present; and contact Dr. W.L., identified in a November 2013 authorization, to obtain records related to the Veteran.  

All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

3.  After completing the above development, schedule the Veteran for an examination with an appropriate medical professional.  After reviewing the claims file, the examiner is asked to provide the following opinions:

(a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic headache disability that is caused by or related to the Veteran's military service, to include exposure to burning chemicals, burning oil pits, or pesticides during his service in the Persian Gulf arena;

(b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic headache disability that is caused or permanently aggravated by his service-connected fibromyalgia;

(c) whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic headache disability that is caused or permanently aggravated by his service-connected sinusitis.

A rationale must be provided for any and all opinions expressed.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


